 



Exhibit 10.35

March 28, 2005

Mark J. Kachur

     Re: Amendment to Termination and Change of Control Agreement

Dear Mark:

     Given current market trends and CUNO’s specific situation, we believe that
it would be appropriate to amend the Termination and Change of Control Agreement
entered into between you and CUNO as of October 1, 1996 (the “Agreement”), and
to provide for the proration of certain benefits payable to you under the
Agreement in the event of a termination of your employment with CUNO after the
consummation of a sale, either by CUNO without Cause, or by you for Good Reason
(as these terms are defined in the Agreement).

     This proration is achieved by adding the following at the end of Section 8
of the Agreement:

“Notwithstanding anything to the contrary, if the Executive’s Date of
Termination under this Section 8 occurs at or within thirty-six (36) months
prior to November 30, 2008 (the “Retirement Date”), the benefits otherwise
provided under paragraph 8(d) shall be eliminated, and the lump sum amount
payable under paragraph 8(a)(ii) shall be reduced by multiplying such amount by
a fraction, the numerator of which is the number of months remaining until the
Retirement Date and the denominator of which is 36, so that such lump sum
gradually diminishes to elimination upon the Retirement Date. Likewise, any
payments or benefits available to Executive under paragraphs 8(c), 8(e), 8(g)
and 8(h) shall be reduced on the same declining basis so that such payments or
benefits are eliminated upon the Retirement Date. Notwithstanding anything to
the contrary, the provision of reasonable personal tax accounting and financial
planning to the Executive after the Executive’s Date of Termination under
paragraph 8(f) shall not extend beyond the Retirement Date.”

     In addition, the paragraph 9(f), the definition of “Good Reason”, is
amended by adding the following sentence to the end of that paragraph:

     “Furthermore, the failure of the Executive to continue as the Chief
Executive Officer and Chairman of the Board of a publicly traded company shall
be considered ‘Good Reason’.”

     This letter agreement does not otherwise change the terms and conditions of
the Agreement, which, except as set forth in this letter, remains in full force
and effect.

     This letter agreement constitutes an amendment to the Agreement pursuant to
its Section 12(a), and shall be binding upon CUNO’s successors and assigns. No
change to or waiver of any term or condition of this letter or the Agreement
will bind CUNO or you, unless it is set forth in a later document that is signed
by you and an authorized representative of CUNO. Nothing in

 



--------------------------------------------------------------------------------



 



this letter shall affect your eligibility for benefits under any employee
benefit plan maintained by CUNO, and any right you may have hereunder is in
addition to any such benefit.

     Please confirm your agreement with the foregoing by signing and dating the
enclosed duplicate copy of this letter and returning that copy to me by
March 28, 2005.

            Yours very truly,


CUNO INCORPORATED
      /s/ John A. Tomich             John A. Tomich
General Counsel and Secretary     

AGREED AND ACCEPTED:

     
 
   
/s/ Mark G. Kachur

--------------------------------------------------------------------------------

    
Signature
   

 